PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_04_FR.txt. 49

OPINION INDIVIDUELLE DE M. ERICH

N'ayant pu, à mon grand regret, me rallier à l'arrêt de la
Cour, j'estime devoir exposer mon opinion individuelle sur les
points de l'affaire qui se trouvent décidés par cet arrêt.

À la requête du Gouvernement estonien, le Gouvernement de
Lithuanie a opposé devant la Cour deux exceptions prélimi-
naires, dont la première présente un caractère péremptoire, tan-
dis que la seconde, dans l'espèce, est susceptible de laisser
ouverte la possibilité d’un examen ultérieur, par la Cour, du
fond de l'affaire à laquelle se réfère l'arrêt de celle-ci.

Les deux exceptions sont, à mon avis, à considérer comme
vraiment préalables. C’est à raison que la Partie défenderesse
les a placées dans l'ordre dans lequel elles se trouvent. La
première exception, lorsqu'on en dégage le sens essentiel, se
trouve en effet être d’un caractère encore plus préalable que la
seconde exception, et cela pour les raisons suivantes :

La soi-disant nationalité de la demande est au fond une
métaphore, une expression peu exacte, ‘susceptible de provoquer
une certaine confusion et même, quelquefois, d’être interprétée
d'une manière trop large. Le prétendu défaut d'une certaine
« nationalité » de la réclamation ne vise pas un vice inhérent
au droit même qu’ ‘on fait valoir. Il s’agit d’une relation entre
une personne privée et un Etat. Aussi le particulier intéressé,
personne physique ou morale, peut-il avoir une réclamation qui,
matériellement, est bien fondée, mais, pour étre en état de la
faire valoir dans le domaine international, pour intenter une
action contre un Etat étranger, il faut que VEtat auquel il a
recours soit dûment qualifié pour intervenir en sa faveur.

Le but de la première exception est de contester le titre de
VEstonie à protéger l'action de la Société Esimene. C'est à
l'exercice de cette action, par l’Estonie, devant la Cour que
s'attaque la première exception. Certes, les termes dans les-
quels elle se présente peuvent dissimuler le but, mais, dégagée
de cet extérieur, elle vise à disqualifier la Partie demanderesse,
à Vexclure comme partie au procès, ainsi qu’à mettre fin à
tout examen de l'affaire par la Cour.

Étant donnée cette contestation, la première question qui se
pose est la suivante: l’Estonie peut-elle, actuellement, accorder
sa protection diplomatique à un ressortissant, même si la
réclamation de celui-ci date d’une époque où ce ressortissant
ne pouvait pas encore posséder la nationalité estonienne, puis-
que cette nationalité n'existait pas encore en droit; pareille
capacité juridique de l’Estonie est-elle fondée au cas où l’acqui-

49
50 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. ERICH

sition de la nationalité estonienne se présente comme l'effet d’un
événement d’ordre international ?

_ Si l’exception avait été présentée conformément à cet ordre
d'idées, son caractère préliminaire aurait sauté aux yeux.

En répondant à la question ainsi précisée, on se prononce
sur la capacité, au moment présent, de l’Estonie d’ester en
justice devant la Cour, sans qu’on anticipe une prise de posi-
tion ultérieure sur le fond.

Si, dans ces conditions, on admet le principe que l’Estonie
possède le titre nécessaire pour prendre fait et cause pour la
Société Estmene, on ne préjuge donc en rien les questions ulté-
rieures concernant l’origine de celle-ci, sa connexité, voire son
identité éventuelle avec l’ancienne société russe, envisagée à
Varticle XI additionnel du Traité de Tartu, Vinterprétation de
certaines dispositions dudit traité, etc. Au cas où il ressort,
ultérieurement, que la société s’est méprise au sujet de l’ori-
gine et de la date de naissance de sa personnalité juridique,
on constate par là même que l'État estonien, malgré le lien de
nationalité qui existe entre lui et la personne protégée, a com-
mis un tort en faisant sienne l’action d'une personne qui, elle-
même, n’est pas qualifiée en l’espèce. Or, la question vraiment
préalable concernant la qualité actuelle de l’Estonie comme
Partie au procés se pose, en premier lieu, dans le cadre plus
restreint ci-dessus indiqué. Si cette qualité avait été admise,
la procédure aurait pu suivre son cours normal sans qu'aucun
point pertinent eût été préjugé.

Je n’ignore pas qu’on a envisagé la première exception telle
quelle, au pied de la lettre, en partant de la « nationalité de
la demande », la « nationalité des intérêts », et sans extraire le
sens essentiel de l'exception : la disqualification de l’Estonie en
tant que Partie au procès dont il s’agit.

Ii faut admettre que, sur cette base, il peut être difficile de
trancher la première exception sans toucher à certains éléments
de fond qui se trouvent en relation nécessaire avec l’exception.
Je crois toutefois qu’on peut le faire sans engager son opinion
et sans préjuger sa décision définitive. D’après une formule
souvent citée, il est admissible et quelquefois nécessaire d’« effleu-
rer » le fond lorsqu'il s’agit de statuer sur une exception préli-
minaire. Je crois que la première exception de la Lithuanie
peut être traitée de cette manière, même si on l’envisage sous
Vaspect indiqué par les termes y employés.

Quoi qu’il en soit, il aurait été, à mon avis, de toute néces-
sité de se prononcer, préalablement à toute autre décision, sur
le point fondamental et constitutif pour toute la procédure, à
savoir sur la qualité juridique de l’Estonie. Le titre de l’Esto-
nie à ce sujet ayant été contesté, il y aurait eu lieu de décider
si cet Etat peut figurer, oui ou non, comme Partie au procès ;
en tout état de cause, cette objection, péremptoire par

50
51 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. ERICH

excellence, aurait dû, à mon avis, prévaloir sur toute autre. On
dira peut-être qu’une décision admettant la première exception
serait de nature à barrer le chemin à la deuxième. Or, quel
pourrait être, dans ce cas-là, l'intérêt qui s'attache encore à
cette dernière ? Aucun intérêt pour l’Estonie, supposée disqua-
lifiée, un intérêt minime ou presque inexistant pour la société,
privée dans l’espèce de la protection internationale.

Une décision sur la seconde exception, antérieure à la déci-
sion, sur la première, paraît impliquer une reconnaissance, au
moins provisoire, de l’Estonie comme Partie qualifiée au procès.
Il paraît possible que cette conséquence ait été entrevue par
l'agent du Gouvernement lithuanien lorsqu'il émet la thèse sui-
vante, laquelle, d’ailleurs, ne s'accorde pas bien avec la première
exception (Exposés oraux, Exceptions préliminaires, p. 64):
« Le’ Gouvernement lithuanien demande seulement qu'avant de
présenter à la Cour une réclamation concernant la prétendue
violation des droits de son ressortissant, le Gouvernement esto-
mien observe la règle de l'épuisement préalable de toutes les
Voies de recours internes. »

Je me permettrai encore de relever un point de vue spécial
susceptible, peut-être, de mettre en relief quelques considéra-
tions ci-dessus développées. En 1936, savoir au commencement
des pourparlers diplomatiques entre les deux Gouvernements,
celui de Lithuanie,.se trouvant en pleine connaissance de cause,
une fois qu’il voulait contester le droit d’intervenir de la Par-
tie adverse, aurait dû, équitablement, lui opposer cette objec-
tion en se réservant, en tant que nécessaire, la faculté de la
maintenir malgré les conversations continues sur le fond de la
demande. S'il en avait été ainsi, l’Estonie aurait été fondée à
considérer cette divergence comme impliquant un point de
droit international susceptible d’être soumis directement à la
Cour, conformément à l’article 36, alinéa 2, du Statut. Il se serait
agi, dans l'espèce, d’un différend entre États proprement dit.

*
* *

Quant à la deuxième exception, celle qui se trouve, dès
maintenant, admise par la Cour, je me permettrai les observa-
tions suivantes :

Le texte de l’exception est formulé dans des termes qui ne
sont pas tout à fait appropriés; on parle de l’inobservation,
par le Gouvernement estonien, de la règle exigeant l’épuise-
ment du recours interne. Or, ce n’est pas à l’État protecteur
que s'impose cette condition, c’est au ressortissant intéressé.
L'État dont il sollicite la protection doit veiller à ce que la
condition requise ait été remplie par le demandeur.

La règle de droit international concernant l'épuisement des
voies de recours internes est généralement reconnue. Elle trouve

51
52 A/B 76 .(PANEVEZYS-SALDUTISKIS)..— OP. ERICH

son expression dans un nombre considérable de traités bilatéraux
ainsi que, dans une forme générale, dans l’« Acte général »
de 1928, dont l’article 31 dispose: « S’il s’agit d’un différend
dont l’objet, d’après la législation intérieure de l’une des parties,
relève de la compétence des autorités judiciaires ou adminis-
tratives, cette partie pourra s'opposer à ce que ce différend soit
soumis aux diverses procédures prévues par le présent Acte
général, avant qu’une décision définitive ait été rendue, dans les
délais raisonnables, par l'autorité compétente. »

A s’en tenir à la règle, dans sa teneur rigide et catégorique,
et en partant de la présomption que la réclamation de l’Esi-
mene relève indubitablement de la compétence des autorités
judiciaires lithuaniennes, il faut admettre que la société elle-
même n’a pas épuisé les voies de recours en Lithuanie et que
la réclamation de l’Esimene n’a pas abouti à une décision défi-
nitive. :

La règle de l'épuisement est, certes, généralement reconnue,
mais tous sont d’accord pour admettre qu’elle est soumise à
certaines réserves et dérogations ; seulement le contenu et
l'étendue de celles-ci ne sont pas faciles à indiquer par des for-
mules précises. Aussi le bien-fondé d’une dérogation n'est-il
pas facile à démontrer d’une manière convaincante. |

La règle en question vise à protéger les États contre des
réclamations mal fondées ou prématurées qui n’ont pas subi
un examen suffisant de la part des autorités nationales compé-
tentes. C’est un principe de droit poursuivant un but éminem-
ment pratique.

L'essentiel de la règle de l'épuisement des voies internes ne
consiste. donc pas en ce que certains actes auront été accom-
plis ou certaines formalités observées avant que la protection
diplomatique, dans ses émanations différentes, puisse commencer
à jouer en faveur du particulier intéressé. Il se peut que l’État
auquel s'adresse une réclamation soit tout disposé à en discu-
ter le fond, voire disposé à la soumettre à un organe de la
juridiction internationale, sans qu’une décision définitive ait été
rendue par l'autorité compétente, judiciaire ou administrative,
du pays. Si, dans un cas donné, il ressort de l'attitude du gou-
vernement qu'il a renoncé à cette condition et qu’il est, pour
ainsi dire, disposé à transférer la réclamation directement dans
la sphère internationale, il ne saurait, ultérieurement, revenir
sur cette prise de position. |
_ Du caractère même de la règle, il découle que, pratiquement,
l’épuisement peut se trouver accompli bien que la partie inté-
ressée elle-même ne soit pas allée jusqu’à la dernière instance
accessible. Il se peut, dans la réalité des choses, soit que le
parcours de toutes les instances jusqu’à la dernière ne soit
d’aucune utilité réelle ni d’aucune. efficacité, soit que les auto-
rités compétentes se soient prononcées, au moins implicitement,

52
53 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. ERICH

sur des points essentiels de l'affaire de telle manière que, au
point de vue matériel, il ne reste plus rien à « épuiser ». Une
situation de cette nature peut équivaloir, pratiquement, au
même état de choses que vise à établir la règle de l’épuise-
ment des voies de recours par la partie intéressée elle-même.

Sur des considérations de cet ordre sont basées certaines
décisions arbitrales relatives à la question de l'épuisement des
voies de recours. C’est à juste titre qu’on admet une distinc-
tion entre la procédure observée dans l’espèce et l'essence de
l'épuisement. Dans certains cas où le demandeur n'était pas
allé jusqu’à la dernière instance théoriquement accessible, on a
pu considérer qu’une dérogation à la règle, prise dans sa teneur
rigoureuse, n’en était pas moins justifiée.

L'affaire dont la Cour s’est occupée est d’un caractère assez
singulier. Lorsque le Gouvernement lithuanien assure que les
voies de recours internes sont largement ouvertes à la Société
Esimene, cette thèse est évidemment exacte. Or, le point sail-
lant n’est pas celui de savoir si lesdites voies de recours sont
actuellement accessibles ou non; c’est plutôt le point de savoir
comment s’est présentée la situation avant le procès devant la
Cour. Alors, on ne peut pas ne pas constater que la situation
n'était pas très claire. Le titre juridique de la possession, par
le pouvoir public, du chemin de fer paraît avoir été plus ou
moins vague. Ce n’est que dans la procédure devant la Cour
que la Lithuanie a invoqué les articles 406 et 408 des Lois
civiles. Méme dans le Contre-Mémoire (p. 27), le Gouvernement
soviétique est indiqué comme propriétaire de tous les biens
appartenant a la « Première Société »; le décret du 28 juin
1918 visait tous les biens de celle-ci, « même ceux qui se trou-
vaient hors des limites de la République soviétique ». Dans son
avis du 25 janvier 1933, le Conseil d’État lithuanien a déclaré
entre autres: « Vu que les décrets russes sur la nationalisation
n’ont pas totiché .... les biens de la Première Société, le Gou-
vernement lithuanien n’a succédé que dans les droits qui appar-
tenaient à la Russie, en conformité de la concession donnée à
cette société... » En ce qui concerne la Société Esimene, le
Conseil d'État s’est prononcé sur sa situation juridique par le
passage suivant: « La Société Esimene .... n'a pas de titre
légal pour adresser à l’État lithuanien la prétention de droit
civil sur la ligne de chemin de fer à voie étroite Panevezys-
Saldutiskis. » On n’a guère besoin d'approfondir la question
relative à la compétence des tribunaux lithuaniens pour abou-
tir à la constatation indiquée.

En présence de cette complexité de la situation juridique,
les tribunaux lithuaniens eux-mêmes, s’ils avaient été saisis de
la réclamation de l’Esimene, auraient probablement été assez
embarrassés. On ne saurait dire dans quel sens ils auraient
tranché la question de leur propre compétence. Or, une juste

53
54 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. ERICH

application de la règle de l'épuisement des voies de recours
internes paraît avoir pour condition que les autorités compé-
tentes soient bien déterminées en droit. En tant qu’on puisse
conclure de la documentation présentée, les autorités lithua-
niennes n'ont guère indiqué à l’Esimene que les tribunaux lui
étaient largement ouverts ; la société a pu demeurer, durant
des années, dans la conviction que la solution de l’affaire pou-
vait être obtenue par la voie des négociations.

A plus d’un égard, le procès Jeglinas présente un aspect
assez extraordinaire et irrégulier, ce qui ne saurait toutefois
empiéter sur le caractère sérieux des constatations et conclu-
sions du Tribunal suprême. C’est d’office que le tribunal s’est
prononcé sur la question de l'identité en énonçant, dans des
termes les plus nets, la discontinuité de la personnalité juri-
dique entre la Première Société russe et l’Esimene. Il y a lieu
de supposer que c’est sur la base d’un examen approfondi que
le tribunal est parvenu à la constatation que le prétendu défen-
deur n'était pas la même personne contre laquelle l’action avait
été intentée. Le Gouvernement lithuanien ne figure pas, évi-
demment, comme partie au procès, mais sa manière de voir
était sans doute bien connue.

Le procès Jeglinas était, bien entendu, une action différente
du litige qui se trouve à la base de la requête estonienne devant
la Cour. Il n’y a pas d'identité entre ladite action dont les
tribunaux lithuaniens furent réellement saisis et une action
qu'on supposerait intentée par l’Esimene contre l'État lithua-
nien en reconnaissance de certains droits. Or, dans l'arrêt du
Tribunal suprême, qui n’aboutit pas à un dispositif, mais à
une simple annulation de toute la procédure, les considérants
sont d’une importarice extraordinaire. Les constatations et les
conclusions sont vraiment tranchantes par rapport à l’essence
même de la demande présentée par la Société Esimene.

Du point de vue de la juridiction lithuanienne, l'arrêt du
Tribunal suprême a porté un coup à la capacité juridique de
la Société Esimene de faire valoir une réclamation concernant
le chemin de fer Panevezys-Saldutiskis. Il paraît exclu que de
nouveaux arguments ou de nouvelles preuves susceptibles d’étran-
gler la conviction du tribunal puissent être produits.

Il est évident que l’arrêt du Tribunal suprême ne peut pas
constituer une ves judicata par rapport à la réclamation de
l'Esimene. S'il en était ainsi, il n’y aurait pas lieu de faire
valoir une dérogation à la règle générale. Ce n’est qu’implicite-
ment, mais très catégoriquement, que le tribunal a refusé de
reconnaître la base même de cette réclamation. Aussi ne sau-
rait-on guère s’imaginer que l'essentiel de l’arrêt du Tribunal
suprême eût été différent au cas où un procès aurait été intenté
devant lui, en bonne et due forme, par la Société Esimene
contre l’État lithuanien.

54
55 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. ERICH

‘ Il est également évident qu'il ne s’agit pas, qu'il ne peut
pas s'agir, en cette matière, d’une jurisprudence constante. Le
tribunal ne s’est pas occupé de l'interprétation de certaines
règles de droit; il a, d'office, déterminé une certaine situation
juridique. Une jurisprudence constante dans un cas de cette
nature paraît inconcevable.

L'avis rendu, en 1933, par le Conseil d’État lithuanien, avis
qui, bien entendu, ne possède juridiquement aucune force obli-
gatoire, devrait être considéré comme un facteur supplémentaire
d'une certaine importance. Dans n’importe quel pays, l'avis
approfondi d’une autorité investie de fonctions telles que les
attributions de cet organe mérite d'être sérieusement considéré,
surtout s’il vise à déterminer une certaine situation juridique.
C’est sur cet avis que se base apparemment Vattitude du Gou-
vernement lithuanien. Il y a lieu de noter en passant que, dans
la traduction française, on a employé l’expression: « le Conseil
d'État statue ».

Dans la Duplique du Gouvernement lithuanien (p. 38),
trouve l’assertion suivante: « Si le Gouvernement lithuanien
n'a pas remis le chemin de fer à la Société Esimene, c'est
pour le seul motif qu’il est persuadé que l’Esimene n’est pas
la société prévue par l’Acte de 1897. » Si telle est, en dernière
analyse, l’essence de l’argumentation de la Partie défenderesse,
on se demande si la stricte observation de l'épuisement des
voies de recours nationales ne se trouve pas implicitement
énoncée comme superflue ou peu s’en faut.

*
* *

Pour les raisons ci-dessus indiquées, et après avoir longue-
ment réfléchi sur les divers aspects de la question, je suis
arrivé à la conclusion qu'il y aurait eu lieu d’admettre, dans
cette affaire, une dérogation à la règle générale concernant
l'épuisement des voies de recours internes ; je tiens à souli-
gner que pareille dérogation ne serait nullement de nature à
invalider cette règle reconnue en matière de droit international.

(Signé) R. ERICH.

55
